Citation Nr: 9934627	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  90-49 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to educational assistance allowance under Chapter 
34, Title 38, United States Code.

(The issues of the veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection for 
asthma/bronchitis; entitlement to an increased (compensable) 
rating for maxillary sinusitis and rhinitis; and the 
veteran's dissatisfaction with the initial 10 percent rating 
assigned effective from December 12, 1988 following a grant 
of service connection for lumbosacral disc disease and the 
subsequent 60 percent rating assigned effective from August 
29, 1997; are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1971, 
from March 1974 to December 1976, and from April 1980 to 
March 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1990 decision letter by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case has been remanded by the Board to 
the RO in May 1991 and in February 1994.


FINDINGS OF FACT

1.  The veteran had active military service from July 1967 to 
April 1971, from March 1974 to December 1976, and from April 
1980 to March 1983.

2.  The entire Chapter 34 educational benefits program 
expired on December 31, 1989.


CONCLUSION OF LAW

There is no legal basis for payment of Chapter 34, Title 38, 
United States Code, educational assistance benefits after 
December 31, 1989.  38 U.S.C.A. § 3462(e) (West 1991); 38 
C.F.R. § 21.1042(a)(2) (as in effect prior to May 24, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active military service from July 1967 to 
April 1971 and from March 1974 to December 1976.  The veteran 
applied for Chapter 34 benefits in November 1976.  In a 
December 1976 letter, he was informed that he had been 
awarded such benefits and was notified that his delimiting 
date for use of those benefits was August 28, 1986.  
Thereafter, the veteran used his Chapter 34 entitlement 
toward his education.  The veteran reentered service in April 
1980 and was discharged in March 1983.  He did not thereafter 
seek to use Chapter 34 benefits until he submitted an 
application again in January 1990.  In his application, he 
indicated that the educational courses were to commence in 
the Spring of 1990.  Although the veteran has subsequently 
submitted copies of letters he allegedly sent the VA dated in 
August and September 1989 which addressed educational 
assistance, these letters are not date-stamped as received by 
the VA.  

In a February 1990 decision letter, the veteran was advised 
that his claim was denied.  The veteran appealed this 
determination.  The Board has considered the veteran's claim, 
but must point out that the legal criteria governing time 
limitations for completing a program of education are 
specifically set forth in 38 U.S.C.A. § 3462 (West 1991).  
Pursuant to 38 U.S.C.A. § 3462 (West 1991), the veteran's 
ending date of eligibility for educational assistance 
benefits under Chapter 34, Title 38, United States Code, was 
10 years after his last release from active duty.  In certain 
circumstances, extensions were warranted.  In this case, the 
veteran reentered service after he initially was granted and 
used Chapter 34 educational assistance benefits.  He was 
discharged from his last period of service on March 22, 1983.  
Thus, his delimiting date was 10 years from that date.  

However, the entire Chapter 34 program expired on December 
31, 1989.  38 U.S.C.A. § 3462(e) (West 1991); 38 C.F.R. § 
21.1042(a)(2) (as in effect prior to May 24, 1996).  In that 
regard, as of May 24, 1996, the federal regulations dealing 
with the administration of the Chapter 34 program (38 C.F.R. 
§§ 21.1020-21.1025 and §§ 21.1040-21.1045) were rescinded, 
because they no longer had any legal effect as no Chapter 34 
benefits could be authorized for training after December 31, 
1989.  See 61 Fed. Reg. 26107-08 (May 24, 1996).  Thus, there 
is no legal authority currently in existence to pay 
educational assistance benefits under the Chapter 34 program 
for training pursued after December 31, 1989, and the 
veteran's claim must be denied.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). Based on the 
foregoing, the appeal is denied.


ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

